Darrell Hickman, Justice. The only issue in this case is the trial court’s decision that the State could use a witness when it failed to comply with a pretrial discovery request under Rules of Grim. Proc., Rule 17.1. The court was wrong and the judgment is reversed and the cause remanded for a new trial. The defense filed a routine pretrial discovery request and the parties concede that the State failed to furnish the defense with the name of Sharon West as a State’s witness. No doubt the State’s action was inadvertent but the defense moved that she be prevented from testifying. The defense attorney said he was surprised and totally unprepared for her testimony, a statement that was not refuted. Without inquiry as to actual surprise or prejudice, the trial court ruled that the witness could testify because a subpoena had been issued eleven days before trial. No inquiry was made as to whether the defense actually knew that the subpoena had been issued. Sharon West did testify and her testimony directly implicated the defendant in the crime. In a line of cases we have consistently, without exception, held that the State must comply with the pretrial discovery rules. In Williamson v. State, 263 Ark. 401, 565 S.W. 2d 415 (1978), we ordered a new trial when the State failed to comply with Rule 17.1, saying: We are persuaded that Rule 17.1 imposes a duty upon the state to disclose to defense counsel, upon a timely request, all material and information to which a party is entitled in sufficient time to permit his counsel to make beneficial use thereof. Any interpretation of Rule 17.1 to the contrary would indeed make a farce of a rule which has as its purpose to reduce delays during trial and taken as a whole lending more conclusiveness and completeness in the disposition of criminal cases and disclosure, indeed, alleviates docket congestion and permits a more economical use of judicial resources. It seems clear that disclosure in advance of the trial does not create any risks for the state inasmuch as any improper use of the disclosed material is virtually impossible. In Williams v. State, 267 Ark. 527, 593 S.W. 2d 8 (1979), we ordered a new trial when the State failed to furnish the defense with the information that a police officer would testify as to a statement made by the defendant. We said: The court must act in such a situation. The evidence must be excluded or a continuance granted. In the case of Hughes v. State, 264 Ark. 723, 574 S.W. 2d 888 (1978), we held it was not error if the court granted a recess so that the defendant’s attorney could question the witness. In this case the court gave the appellant no relief. We are not saying the statement is inadmissible testimony. That is a separate question. The court’s error was its failure to enforce the rule of discovery that imposes upon the State an obligation to timely inform the defendant of all information it has been properly requested to furnish. In this case we do not feel that the information was timely furnished. The judge abused his discretion in admitting the statement and, therefore, we reverse the judgment and order a new trial. [Emphasis added.] In Earl v. State, 272 Ark. 5, 612 S.W. 2d 98 (1981), we held that the court should have granted a mistrial, a drastic remedy, to cure the State’s failure to comply with the rule. When the State violates the pretrial discovery rule the court has four options under Rule 19.7. They are: (1) The evidence may be excluded; (2) discovery or inspection may be ordered; (3) a continuance can be granted; and, (4) an appropriate order may be entered depending on the circumstances. The lower court imposed no such sanctions and granted'no appropriate relief. If prejudice will result, the court must take appropriate action to remove that prejudice. It is suggested that because the prosecuting attorney suggested he could have the “witness available in twenty minutes,” a continuance was offered and this cured the error. That is not so. The court, without inquiry, immediately ruled that because a subpoena had been issued to Sharon West, that fact put the defense on notice, and cured any error, without any inquiry at all as to genuine surprise, prejudice or notice. In one case we did imply that the State’s failure to comply with the rule might be cured by the court offering a recess or continuance. Dupree v. State, 271 Ark. 50, 607 S.W. 2d 356 (1980), we said: It is quite possible that the trial court might have rendered the state’s failure to earlier furnish the names of the witnesses it used harmless by granting appellant a continuance or by recessing the trial until appellant’s attorney could have an adequate interview with the witnesses. See Rule 19.7, Arkansas rules of Criminal Procedure, Ark. Stat. Ann. vol. 4A (Repl. 1977); Hughes v. State, 264 Ark. 723, 574 S.W. 2d 888. But the court never gave any indication that this relief was available to appellant. The court’s overruling of appellant’s motion before his attorney could cross-examine the deputy prosecuting attorney was certainly not indicative of the availability of such relief. [Emphasis added.] In Sumlin v. State, 273 Ark. 185, 617 S.W. 2d 372 (1981), the defendant sought to exclude the testimony of a witness called during the trial whose name had not been furnished to the defense. The trial court, instead of excluding the testimony, recessed the trial until the next day to give the defense an opportunity to talk to the witness. We said that this action cured any possibility of error. See also Hughes v. State, 264 Ark. 723, 574 S.W. 2d 888 (1978). In this case there was no such offer by the trial court. In none of our cases have we placed on the defense the added burden of finding a solution to the prejudice created by the State’s failure to comply with the rules. Once properly raised and once it is clear that prejudice will exist, the trial court must act to remove that prejudice. Reversed and remanded. Adkisson, C.J., and Hays, J., dissent.